Citation Nr: 0841648	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides 
or as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to May 1969, 
including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The record reflects that the veteran was scheduled for a 
Central Office Board hearing in May 2006; however, in 
correspondence dated and received in March 2006, he withdrew 
his hearing request.  See 38 C.F.R. § 20.704(e) (2008).

For reasons explained below, the issues of entitlement to 
service connection for type II diabetes mellitus and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDING OF FACT

The veteran has not been diagnosed with peripheral neuropathy 
at any time.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service; its incurrence or aggravation during active 
service may not be presumed; and it is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a September 2003 letter issued prior to the 
rating decision on appeal, and in a December 2005 letter, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records, post-service VA 
treatment records, VA examination reports, and private 
treatment records.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing argument and 
responding to notices.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to direct 
service connection, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service, even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  A veteran who served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

In the case of a veteran who served in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, service connection for acute and subacute peripheral 
neuropathy (defined as transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset) 
will be rebuttably presumed if such disorder manifests to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).

Finally, service connection may be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he has peripheral neuropathy 
resulting from either exposure to herbicides while serving in 
the Republic of Vietnam or as secondary to type II diabetes 
mellitus, and that service connection should be granted 
accordingly.  As outlined above, to establish service 
connection on a direct or secondary basis, it must first be 
shown that the veteran has a current disability.  
Furthermore, in order to establish service connection on a 
presumptive basis, it must be shown either that peripheral 
neuropathy became manifest to a degree of 10 percent or more 
within one year from the date of termination of service, or 
that acute and subacute peripheral neuropathy (defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset) manifested to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during service.

Service treatment records are negative for any findings, 
treatment, or diagnosis of peripheral neuropathy.  On his 
February 1969 separation examination, the veteran's lower 
extremities were evaluated as normal.

Following service, the veteran was afforded a special VA 
neurological examination in November 1969.  On that occasion, 
the veteran did not complain of any sensory disturbances or 
muscle weakness.  The neurological examination was 
essentially normal, with normal gait and station, tendon 
reflexes active throughout and equal on both sides, and 
intact sensation.  No neurological diseases were found.

In April 1985, the veteran was afforded a VA Agent Orange 
examination.  On that occasion, his deep tendon reflexes were 
present, active, and symmetrical.

In a March 1986 private treatment record, it is noted that 
the veteran had no neurological deficit in his right leg at 
that time, despite experiencing pain as a residual of a July 
1985 work injury.  Deep tendon reflexes were present and 
equal, and no motor or sensory changes were present.

VA treatment records dated in May 2002, September 2002, and 
March 2003 note that neurological examinations of the veteran 
on those occasions showed no focal, motor, or sensory 
deficits.

In a July 2003 VA treatment record, a diagnosis of 
diabetic/idiopathic peripheral neuropathy was ruled out.

In a September 2003 VA treatment record, a diagnosis of 
diabetic peripheral neuropathy was ruled out.

At an October 2003 VA examination, the veteran's claims file 
was reviewed, and his medical history to that date was 
outlined in the examination report.  The July 2003 VA 
treatment record was noted, wherein a diagnosis of 
diabetic/idiopathic peripheral neuropathy had been ruled out.  
At this October 2003 VA examination, the VA examiner 
concluded that there was no evidence of peripheral 
neuropathy.

VA treatment records dated in October 2003, March 2004, 
October 2004, and May 2005 note that neurological 
examinations of the veteran on those occasions showed no 
focal, motor, or sensory deficits.

In VA treatment records dated in December 2003, January 2004, 
April 2004, August 2004, and December 2004, a diagnosis of 
diabetic peripheral neuropathy was ruled out.

In order to establish service connection on a direct or 
secondary basis, it must first be shown that the veteran has 
a current disability.  However, the medical evidence of 
record establishes that the veteran has not been diagnosed 
with peripheral neuropathy.  Accordingly, service connection 
for peripheral neuropathy on a direct or secondary basis is 
not warranted.

In order to establish service connection on a presumptive 
basis, it must be shown either that peripheral neuropathy 
became manifest to a degree of 10 percent or more within one 
year from the date of termination of service, or that acute 
and subacute peripheral neuropathy (defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset) manifested to a degree of 10 percent or 
more within one year after the last date on which the veteran 
was exposed to an herbicide agent during service.  However, 
the medical evidence of record establishes that the veteran 
was not diagnosed with peripheral neuropathy during the 
requisite time period or at any time thereafter.  
Accordingly, service connection for peripheral neuropathy on 
a presumptive basis, either as a chronic disease or as a 
result of herbicide exposure, is not warranted.

As the veteran has never been diagnosed with peripheral 
neuropathy, the preponderance of the evidence is against the 
claim, and entitlement to service connection for that 
condition is not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as a result of exposure to herbicides or as 
secondary to type II diabetes mellitus, is denied.


REMAND

As an initial matter, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities 
remaining on appeal.  Thus, on remand, the RO should provide 
corrective notice.

The veteran contends that he has type II diabetes mellitus 
which is related to his military service, to include as a 
result of exposure to herbicides while serving in the 
Republic of Vietnam.  Furthermore, he contends that he has 
hypertension as secondary to type II diabetes mellitus.

The veteran's DD Form 214 shows that he did serve in the 
Republic of Vietnam during the requisite time period set 
forth in 38 U.S.C.A. § 1116.  Therefore, in order to 
establish presumptive service connection for type II diabetes 
mellitus, it must be shown that such disability has now 
manifested to a degree of at least 10 percent.

In VA treatment records dated in July 2003 and September 
2003, the veteran was assessed with a history of type II 
diabetes mellitus and essential hypertension.

At an October 2003 VA examination, the veteran's claims file 
was reviewed, and his medical history to that date was 
outlined in the examination report.  The July 2003 VA 
treatment record was noted, wherein a history of type II 
diabetes mellitus was recorded for the veteran.  However, it 
was emphasized in the October 2003 examination report that 
there had been no laboratory work-up to confirm such a 
diagnosis of type II diabetes mellitus, and there was no 
previous history of diabetes for the veteran.  At this 
October 2003 VA examination, the veteran stated that he was 
not aware of having diabetes.  However, he was known to have 
hypertension and took medication for this condition.  
Diagnostic and clinical tests on this occasion revealed a 
serum glucose level of 75 mg/dL (noted to be low normal), a 
negative urine glucose level, and a glycosylated hemoglobin 
(A1C) measurement of 5.5% (noted to be normal for a non-
diabetic patient).  It was also noted that the veteran was on 
no special diet or diabetic medication.  The VA examiner 
concluded that there was no clinical evidence of type II 
diabetes mellitus found in the veteran.  The veteran was 
diagnosed with hypertension (controlled with medication) and 
coronary artery disease, but the VA examiner opined that 
neither of these conditions was related to type II diabetes 
mellitus.

In a VA treatment record dated in October 2003, the lab 
results from the veteran's October 2003 VA examination were 
reviewed, with a blood glucose measurement of 75 mg/dL and a 
hemoglobin A1C measurement of 5.5%.  It was noted that the 
veteran did not appear to have diabetes, as he had a normal 
hemoglobin A1C measurement and had not had a blood glucose 
measurement over 130 mg/dL for a long time.

In a VA treatment record dated in December 2003, the veteran 
was assessed with a history of essential hypertension.

In a VA treatment record dated in January 2004, the veteran 
was assessed with a history of type II diabetes mellitus and 
essential hypertension.

In a VA treatment record dated in March 2004, the veteran's 
blood glucose measured 124 mg/dL and his hemoglobin A1C 
measured 5.5%.

In VA treatment records dated in April 2004 and August 2004, 
the veteran was assessed with a history of type II diabetes 
mellitus and essential hypertension.  It was noted on both 
occasions that he had type II diabetes mellitus and 
hypertension.

In a VA treatment record dated in October 2004, the veteran's 
blood glucose measured 112 mg/dL and his hemoglobin A1C 
measured 5.5%.  On this occasion, he was diagnosed with 
hyperglycemia.

In a VA treatment record dated in December 2004, the veteran 
was assessed with a history of type II diabetes mellitus and 
essential hypertension.  It was noted on this occasion that 
he had type II diabetes mellitus and hypertension.

In a VA treatment record dated in May 2005, the veteran's 
blood glucose measured 124 mg/dL and his hemoglobin A1C 
measured 5.5%.  On this occasion, he was diagnosed with 
"hyperglycemia, probably type II diabetes mellitus with 
metabolic syndrome."  (Emphasis added).

According to the American Diabetes Association, diabetes 
mellitus may be diagnosed based upon the manifestation of any 
of the following three criteria: 
(1) classic symptoms of diabetes (including polyuria, 
polydipsia, and unexplained weight loss) plus casual (at any 
time of day without regard to time since last meal) plasma 
glucose concentration =  200 mg/dL; OR (2) fasting (no cleric 
intake for at least eight hours) plasma glucose (FPG) =  126 
mg/dL; OR (3) 2-h postload glucose =  200 mg/dL during an 
oral glucose tolerance test (OGTT).  American Diabetes 
Association, Position Statement, Diagnosis and Classification 
of Diabetes Mellitus, Diabetes Care 29: S43-S48, 2006.  The 
satisfaction of one of the above criteria indicates a 
provisional diagnosis of diabetes; however, in the absence of 
unequivocal hyperglycemia, this diagnosis must still be 
confirmed by repeat testing on a subsequent day using any one 
of the three testing methods outlined above.  Id.

The most current evidence of record, which is more than three 
years old, suggests that the veteran may have developed type 
II diabetes mellitus since the time of his October 2003 VA 
examination.  At present, the veteran should be afforded a 
new VA examination to clarify whether a diagnosis of type II 
diabetes mellitus may now be rendered for the veteran.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, the Board notes that the veteran has asserted a 
link between type II diabetes mellitus and hypertension.  As 
such, the claim for service connection for type II diabetes 
mellitus is inextricably intertwined with the claim for 
service connection for hypertension, because the final 
outcome of the type II diabetes mellitus service connection 
claim could materially affect the result of the hypertension 
service connection claim.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Therefore, on remand, 
the veteran should be afforded a VA examination to determine 
the nature and etiology of his hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain current VA treatment records 
dating since May 2005 from the 
Martinsburg, West Virginia VA 
healthcare system.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded the appropriate VA 
examination(s) to determine the nature, 
extent, and etiology of any type II 
diabetes mellitus and hypertension.  It 
is imperative that the examiner(s) 
designated to examine the veteran review 
ALL of the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledge such review in the 
examination report.  All necessary tests 
should be conducted and all clinical 
findings should be reported in detail.  
The VA examiner(s) are requested to offer 
an opinion as to:

(a).  Does the veteran currently have 
type II diabetes mellitus?  If so, 
please state this diagnosis.


(b).  If the veteran is found to have 
a diagnosis of type II diabetes 
mellitus, is it at least as likely as 
not (i.e., 50 percent or more 
probability) that his hypertension is 
caused or aggravated by his type II 
diabetes mellitus?

The physician(s) should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claims on 
the merits.  If any determination remains 
adverse to the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


